DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuji (JP 2002193533 A).

Regarding claim 2, Shuji discloses the medium discharge device according to Claim 1, wherein the second medium receiving tray 1 is configured to have a downstream zone that is provided to be fixed on a 
Regarding claim 4, Shuji discloses the medium discharge device according to Claim 1, wherein the discharge unit is configured of a discharge roller pair 34 that nips and discharges the medium, and wherein, when the upstream zone of the second medium receiving tray 1 is positioned at the advance position, the upstream zone intersects a tangential line at a nip position of the discharge roller pair. See Fig. 18.
Regarding claim 5, Shuji discloses the medium discharge device according to Claim 1, wherein the discharge unit is configured of a discharge roller pair 34 that nips and discharges the medium, and wherein, when the upstream zone of the second medium receiving tray 1 is positioned at the advance position, the upstream side end portion is positioned below a nip position of the discharge roller pair in the vertical direction. See Fig. 18.
Regarding claim 7, Shuji discloses the medium discharge device according to Claim 1, wherein a medium support surface provided in the upstream zone of the second medium receiving tray 1 is formed into an upward inclined surface toward the medium discharge direction with respect to a horizontal, and wherein an inclination angle of the inclined surface with respect to the horizontal is larger in a case where the upstream zone is positioned at the advance position than in a case where the upstream zone is positioned at the retraction position. See Fig. 18.

Regarding claim 13, Shuji discloses a recording apparatus comprising: a recording unit 26 that performs recording on a medium; and the medium discharge device according to Claim 1 which discharges a medium on which recording has been performed by the recording unit.

Claims 1, 2, 4-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (US 6,045,127 A).
Regarding claim 1, Fukui discloses a medium discharge device comprising: a discharge unit 6 that discharges a medium; a first medium receiving tray 5 that receives the medium discharged by the discharge unit; and a second medium receiving tray 1,2 that is provided above the first medium receiving tray in a vertical direction and receives the medium discharged by the discharge unit, wherein: the first medium receiving tray  is fixed at a same position; the second medium receiving tray is capable of changing a position between an advance position and a retraction position; when the second medium receiving tray is in the advance position, an upstream zone 2 of the second medium receiving tray is advanced to a 
Regarding claim 2, Fukui discloses the medium discharge device according to Claim 1, wherein the second medium receiving tray 1,2 is configured to have a downstream zone 1 that is provided to be fixed on a downstream side of the advanceable/retractable upstream zone 2 in the medium discharge direction.
Regarding claim 4, Fukui discloses the medium discharge device according to Claim 1, wherein the discharge unit is configured of a discharge roller pair 6,7 that nips and discharges the medium, and wherein, when the upstream zone of the second medium receiving tray is positioned at the advance position, the upstream zone 2 intersects a tangential line at a nip position of the discharge roller pair. See, e.g., Fig. 3.
Regarding claim 5, Fukui discloses the medium discharge device according to Claim 1, wherein the discharge unit is configured of a discharge 
Regarding claim 6, Fukui discloses the medium discharge device according to Claim 1, wherein a position of the upstream side end portion of the upstream zone 2 in the medium discharge direction is on a more upstream side in the medium discharge direction in a case where the upstream zone is positioned at the advance position than in a case where the upstream zone is positioned at the retraction position. See, e.g., Fig. 1.
Regarding claim 7, Fukui discloses the medium discharge device according to Claim 1, wherein a medium support surface provided in the upstream zone 2 of the second medium receiving tray 1,2 is formed into an upward inclined surface toward the medium discharge direction with respect to a horizontal, and wherein an inclination angle of the inclined surface with respect to the horizontal is larger in a case where the upstream zone is positioned at the advance position than in a case where the upstream zone is positioned at the retraction position. See, e.g., Fig. 3.
Regarding claim 8, Fukui discloses the medium discharge device according to Claim 1, wherein, when the upstream zone of the second medium receiving tray is positioned at the advance position, a medium support surface provided in the second medium receiving tray and a medium 
Regarding claim 13, Fukui discloses a recording apparatus 16 comprising: a recording unit 33 that performs recording on a medium; the medium discharge device according to Claim 1 which discharges a medium on which recording has been performed by the recording unit.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding Kramer (US 4,925,171 A) (see remarks, p. 7-12) are persuasive and the rejection over Kramer is withdrawn.
Applicant further argues that Shuji does not disclose or suggest a second medium tray that “moves at least partially horizontally during a position change between the advance position and the retract position” as claimed. See remarks, p. 10-11. The Examiner respectfully disagrees. As can be seen, in, e.g., Fig. 18, shown below, a tray or part of a tray that pivots 

    PNG
    media_image1.png
    124
    198
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653